                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

JEROME WILLIAMS,                                      Case No. 1:19-cv-31
     Plaintiff,
                                                      Barrett, J.
       vs.                                            Bowman, M.J.

LUCAS COUNTY SHERIFF, et al.,                         ORDER OF TRANSFER
     Defendants.

       Plaintiff, an inmate currently at the Lebanon Correctional Institution in Lebanon, Ohio,

has filed a pro se civil rights complaint in this Court. (Doc. 1). The complaint names as

defendants several Lucas County, Ohio sheriffs and includes factual allegations that occurred in

Lucas County, Ohio.

       28 U.S.C. § 1391(b) provides that civil suits may be brought only in the judicial district

where (1) any defendant resides, if all defendants reside in the same State; (2) a substantial part

of the events or omissions giving rise to the claim occurred; or (3) any defendant may be found,

if there is no district in which the claim may otherwise be brought. In this case, the named

defendants are all residents of Toledo, Ohio. It also appears that the events giving rise to

plaintiff’s claims occurred in Lucas County, and not in any county located in the Southern

District of Ohio. The Southern District of Ohio is not the proper venue under section 1391(b).

This case therefore is properly venued in the Northern District of Ohio, Western Division.

       Accordingly, the Clerk of Courts is hereby DIRECTED TO TRANSFER this case to

the United States District Court for the Northern District of Ohio, Western Division for all

further proceedings. See 28 U.S.C. § 1406(a).

       IT IS SO ORDERED.


                                                       s/ Stephanie K. Bowman
                                                      Stephanie K. Bowman
                                                      United States Magistrate Judge
